DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case, claim 8 is rejected because it recites limitations “said brim is stiff”. The limitations is vague since the term “stiff” is subjective term to each individual user, as what is considered “stiff” to one person (maybe to a toddler) may not be “stiff” to an adult. For the express purpose of an examination on the merits, this limitation is interpreted to be any material must be stiff in some degree.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (2016/0015112) in view of Copeland (2016/0157548).
Regarding claim 6, Bryan teaches a method for attaching a removable brim for a hard hat having a hard hat crown and a hard hat brim, comprising the steps of:
acquiring a removable brim (Figs 13-17, member 160, para 0092), comprising:
a crownless brim comprising a center opening, a brim top side and a brim bottom side (Figs 13-17, member 164, para 0092),
an clastic center fabric band connects to said center opening and comprising a center fabric band opening (Figs 16-17, member 167, para 0084),
at least one brim pocket connects to said brim bottom side and for receiving said hard hat brim (Figs 13-77, member 186, para 0090), and
a plurality of elastic retention straps for wrapping around said hard hat (Figs 13-17, members 171 and 188, para 0084 and 0090. Thus, para 0062 shows that the straps are elastic straps),
inserting said hat brim crown into said center fabric band opening so that said center fabric band squeezes tightly around said hard hat crown (Fig 16, para 0092)
inserting said hard hat brim (fig 17, member 199) into said at least one brim pocket crown (Fig 16, para 0095, claims 13-14), and
wrapping said plurality of retention straps around said hard hat (Fig 16, para 0092 to 0095, claim 8).
Bryan does not explicitly teach the step of sewn the band and pocket to the brim and a removable brim being mace of straw. However, para 0080 and 0095 shows Bryan discloses the technique of using stich or sewn to connect these objects together, Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to sew the band and pocket to the brim because the technique is well-known in the art to provide a cheap and easy way to connect two objects together. 
Copeland teaches a hat having a straw brim (fig 4, member 4, para 0032).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claim invention to use straw material, as taught by Copeland to make of the brim of Bryan, since the straw maternal is well-known in the art to make a brim hat with cheaper than other material and provide lightweight structure. 
Regarding claim 9, the modified structure Bryan-Copeland discloses said plurality of clastic retention straps each comprises a hook and loop fastener (Bryan, para 0084). 
Regarding claim 10, the modified structure Bryan-Copeland discloses said plurality of elastic retention straps is two elastic retention strap (Figs 13-17, members 171 and 188, para 0084 and 0090. Thus, para 0062 shows that the straps are elastic straps).

Claim 7 is/are rejected under 35 U.5.0. 103 as being unpatentable over Bryan et al. (2016/0151112) and Copeland et al. (2016/0157548) as applied to claim 6 above, and further in view of Black (5,727,250).
Regarding claim 7, the modified structure Bryan-Copeland teaches all the limitations of claim 7 except said removable straw brim further comprises a fabric bottom cover.
Black teach a hat brim have a fabric bottom cover (fig 4-5, member 34, col 2, 65-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the hat brim of Bryan, by adding another layer on the bottom, as taught by Black, in order to protect the brim.

Claim 8 is/are rejected under 35 U.5.0. 103 as being unpatentable over Bryan et al. (2016/0151112) and Copeland et al. (2016/0157548) as applied to claim 6 above, and further in view of Morrissey (6,260,204).
Regarding claim 8, the modified structure Bryan-Copeland teaches all the limitations of claim 6 and Bryan further discloses said brim is stiff (Bryan, para 0061) and said at least one brim pocket is connected to the underside of said stiff brim (fig 17, member 186) to receive said hard hat brim (Bryan, para 0095).
The modified structure Bryan-Copeland does not teach at least one brim pocket is two brim pocket and said two brim pockets are oppositely opposed to one another (fig 7, members 40 and 42) to receive said hard hat brim (fig 7, col 4, lines 27-36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the hat of Bryan by adding another pocket which is opposite to another pocket, as taught by Morrissey, in order to secure the hard hat in both front and back places.
Response to Arguments
Applicant’s arguments, dated 08-23-2022, with respect to the claim objections have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 08-23-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach a straw brim. However, the examiner respectfully disagrees because Copeland clearly teaches hat with brim is made of straw (para 0032).
Argument 2: applicant argues that the prior art does not teach the limitations "a stiff brim" of claim . However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. In addition, Bryan teaches a hat brim is stiff (para 0061 and figs 14-17 showing that the brim is stand out, which is not a floppy brim) and Copeland brim is made of straw, just like applicant material, therefore it must be inherited some stiffness just like applicant brim.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             f